Citation Nr: 1011674	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-16 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include as secondary to a service-connected right hip 
disability.

2.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected 
right hip disability. 

3.  Entitlement to service connection for a bilateral hand 
disability, to include as secondary to a service-connected 
right hip disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1976 to December 1982 with five months of prior 
service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In August 2007, the Board remanded the Veteran's claims for 
additional evidentiary and procedural development.  A 
supplemental statement of the case (SSOC) was issued in 
December 2009 by the VA Appeals Management Center (AMC) which 
continued the denial of his claims.  The case is once again 
before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.

Issues not on appeal

In August 2007, the Board also remanded the Veteran's claims 
of entitlement to service connection for a back and a right 
hip disability.  The AMC granted service connection for these 
two issues in a September 2009 rating decision.  A 10 percent 
disability rating was assigned for each disability.  To the 
Board's knowledge, the Veteran has not disagreed with the 
assigned ratings or effective dates.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection]. 
Therefore, these two matters have been resolved and are not 
in appellate status.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.

The Veteran has claimed that his cervical spine, right 
shoulder, and bilateral hand disabilities are due to his 
service-connected right hip disability.  See the March 2003 
claim.  In August 2007, the Board observed that the Veteran 
had not been provided with notice of the evidentiary 
requirements necessary to establish service connection on a 
secondary basis.  It was therefore requested that the RO send 
the Veteran a corrective notice letter which included an 
explanation as to the information or evidence needed to 
establish secondary service connection. 

The record indicates that the Veteran was sent an additional 
VCAA notice letter on August 14, 2007.  However, this letter 
did not inform the Veteran of the evidentiary requirements 
necessary to establish service connection on a secondary 
basis.  This must be accomplished. 

In addition, the Board's August 2007 remand requested the 
Veteran be provided with an additional medical examination to 
determine the etiology of any neck, back or bilateral hand 
disabilities.  Specifically, the Board requested that the 
examiner review the Veteran's claims folder and render an 
opinion as to whether the Veteran's claimed neck, shoulder 
and hand disabilities were (i) at least as likely as not 
related to his military service or (ii) at least as likely as 
not caused or aggravated by his right hip disability. 

The Veteran was afforded a VA examination in April 2009.  In 
the examination report, the VA examiner stated, without any 
supporting rationale, that "the Veteran's right shoulder 
condition was caused by or aggravated by injury to his right 
shoulder in military service."  A similar unsupported 
medical nexus statement was provided for the Veteran's 
cervical spine and bilateral hand claims.  The examiner did 
not render an opinion as to whether the Veteran's bilateral 
hand or neck disabilities are related to his service-
connected right hip disability. 

Based on the conclusory nature of this medical opinion, the 
AMC requested that an addendum be issued.  It was requested 
that the VA examiner provide complete reasons and bases to 
include objective findings and medical studies/findings which 
support his rationale. 

In October 2009, the VA examiner issued an addendum to his 
April 2009 examination report.  In the addendum, the examiner 
acknowledged that his previous opinion was "mostly based on 
[the Veteran's] subjective complaints" and stated that his 
right shoulder and neck disabilities were not related to 
service.  The examiner did not render an opinion as to 
whether the Veteran's claimed disabilities were caused or 
aggravated by his service-connected right hip disability.  
The addendum report also did not address the Veteran's 
bilateral hand disability claim.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the AMC 
failed to comply with the Board's remand instructions, the 
case must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. VBA should send the Veteran a 
corrective notice which complies with the 
notification requirements outlined by the 
VCAA and which specifically informs the 
Veteran of what evidence is required to 
establish a secondary service connection 
claim.

2.  VBA should arrange for a health care 
provider with appropriate experience to review 
the Veteran's VA claims folder and provide an 
opinion, with supporting rationale as to 
whether any disabilities of the Veteran's 
neck, back or bilateral hands are (1) at least 
as likely as not related to a disease or 
injury in service; or (2) at least as likely 
as not caused or aggravated by the Veteran's 
service-connected right hip disability. If the 
reviewing health care provider finds that 
clinical examination of the Veteran and/or 
diagnostic testing is necessary, such should 
be accomplished.  A report should be prepared 
and associated with the Veteran's VA claims 
folder.  Rationale should be provided for all 
opinions offered.  

3.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


